DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Allowable Subject Matter
1.	Claims 1-21 are allowed.
2.	Independent claims 1, 11 and 21 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	determine a number of bits of a first template comprising a mask that selects the number of most significant bits of an address and masks the other bits		” and 
“	depending on the result, either computing the result or querying the single hash table again in accordance with the updated template specified in an entry of the single hash table corresponding to the first key, wherein the updated template includes more significant bits of the input address than the first template	”
 	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 11 and 21) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

	Examiner also found a prior art pertinent to applicant’s claimed invention:
Sun (US PG Pub. No. 2015/0098470) – In this prior art, in response to receiving the packet and retrieving the destination address, the processor 206 of the network device 110 uses a portion of the destination address (i.e. portion with the shortest prefix length) in searching the hash table with prefix lengths 24-31 bits (please see paragraphs [0038]-[0039]). If no meaningful result is found, a different hash table with the next longest prefix length is searched (please see paragraph [0040]). This is different from applicant’s claimed invention which requires updating the template by including more significant bits of the input address and searching the hash table again.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474